Name: 75/64/EEC: Commission Decision of 20 December 1974 amending the Commission Decision of 23 January 1973 authorizing the Federal Republic of Germany to apply special health guarantees for the prevention of leucosis in the case of bovine animals imported for breeding or production (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-01-28

 Avis juridique important|31975D006475/64/EEC: Commission Decision of 20 December 1974 amending the Commission Decision of 23 January 1973 authorizing the Federal Republic of Germany to apply special health guarantees for the prevention of leucosis in the case of bovine animals imported for breeding or production (Only the German text is authentic) Official Journal L 021 , 28/01/1975 P. 0020 - 0021++++ ( 1 ) OJ N 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ N L 202 , 24 . 7 . 1974 , P . 36 . ( 3 ) OJ N L 77 , 26 . 3 . 1973 , P . 40 . ( 4 ) OJ N L 30 , 4 . 2 . 1974 , P . 34 . COMMISSION DECISION OF 20 DECEMBER 1974 AMENDING THE COMMISSION DECISION OF 23 JANUARY 1973 AUTHORIZING THE FEDERAL REPUBLIC OF GERMANY TO APPLY SPECIAL HEALTH GUARANTEES FOR THE PREVENTION OF LEUCOSIS IN THE CASE OF BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 75/64/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 26 JUNE 1964 ( 1 ) ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 15 JULY 1974 ( 2 ) , AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF ; WHEREAS BY THE COMMISSION DECISION OF 23 JANUARY 1973 ( 3 ) , AS AMENDED BY THE COMMISSION DECISION OF 21 DECEMBER 1973 ( 4 ) , THE FEDERAL REPUBLIC OF GERMANY WAS AUTHORIZED UNTIL 31 DECEMBER 1974 TO REQUIRE CERTAIN HEALTH GUARANTEES ON THE ENTRY INTO ITS TERRITORY OF BOVINE ANIMALS FOR BREEDING OR PRODUCTION ORIGINATING IN ANOTHER MEMBER STATE AND INTENDED FOR COMBINING WITH BOVINE STOCK NOT UNDER SUSPICION OF LEUCOSIS ; WHEREAS THE EVALUATION OF THE LYMPHOCYTE PATTERN IN ADULT ANIMALS OF THE HERD OF ORIGIN IS BASED ON THE RESULTS OF COMMUNITY BASED STUDIES , INCLUDING THE RELATIONSHIP OF THE LYMPHOCYTE PATTERN TO THE AGE OF THE INDIVIDUAL ; WHEREAS SAMPLES SHOWING A RELATIVE HIGH LYMPHOCYTE COUNT SHOULD BE RETESTED ; WHEREAS THE AUTHORIZATION SHOULD BE GIVEN FOR A LIMITED PERIOD SO AS NOT TO PREJUDICE HARMONIZATION AT A LATER STAGE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PERIOD LAID DOWN IN ARTICLE 1 OF THE COMMISSION DECISION OF 23 JANUARY 1973 AUTHORIZING THE FEDERAL REPUBLIC OF GERMANY TO APPLY SPECIAL HEALTH GUARANTEES FOR THE PREVENTION OF LEUCOSIS IN THE CASE OF BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION IS EXTENDED UNTIL 31 DECEMBER 1976 . ARTICLE 2 ( A ) ARTICLE 3 ( B ) OF THE AFOREMENTIONED DECISION IS AMENDED TO READ AS FOLLOWS : " ( B ) THE FOLLOWING FINDINGS SHALL BE REGARDED AS AN ABNORMAL INCREASE IN THE NUMBER OF LYMPHOCYTES : FOR BOVINE ANIMALS : OF MORE THAN TWO YEARS AND NOT MORE THAN THREE YEARS : MORE THAN 10 500 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN THREE YEARS BUT NOT MORE THAN FOUR YEARS : MORE THAN 9 500 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN FOUR YEARS BUT NOT MORE THAN FIVE YEARS : MORE THAN 8 500 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN FIVE YEARS BUT NOT MORE THAN SIX YEARS : MORE THAN 8 000 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN SIX YEARS : MORE THAN 7 500 LYMPHOCYTES PER CUBIC MILLIMETRE . " ( B ) A NEW PARAGRAPH ( C ) AS FOLLOWS IS INSERTED AFTER PARAGRAPH ( B ) : " ( C ) IF THE RESULT OF THE BLOOD TEST REFERRED TO IN ARTICLE 2 ( 2 ) INDICATES A RELATIVELY HIGH LYMPHOCYTE COUNT I.E . A NUMBER OF LYMPHOCYTES LESS THAN 2 000 BELOW THE FIGURES MENTIONED IN ( B ) , THE SAME SAMPLE MUST BE IMMEDIATELY GIVEN A FRESH TEST , THE RESULT OF WHICH SHALL FORM THE BASIS OF THE FINAL EVALUATION . " ARTICLE 3 THE PROVISIONS OF ARTICLE 2 SHALL ENTER INTO FORCE ON 1 JUNE 1975 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 20 DECEMBER 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI